DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yen-Kai (Eldwin) Hseu.
The application has been amended as follows: these claims will replace previous versions.
(Currently Amended) A method for resource placement, comprising:
selecting, from an access heat map, a first heat map element using a selection criterion;
identifying, in association with the first heat map element, a first resource and a first access source;
determining, based on a first resource type of the first resource, a first placement operation type; and
orchestrating, onto the first access source, a first placement operation of the first placement operation type targeting the first resource,
wherein the first access source is a geographical area;
selecting a second heat map element from the access heat map using the selection criterion;
identifying, in association with the second heat map element, a second resource and a second access source;
determining, based on a second resource type of the second resource, a second placement operation type; and
orchestrating, onto the second access source, a second placement operation of the second placement operation type targeting the second resource,
wherein the first resource type is active workload data that is specified in the access heat map and that species computing resources including processing, storage, virtualization, and networking used by one or more active workloads, and the second resource type is an active workload of the one or more active workloads.
(Original) The method of claim 1, wherein the first heat map element comprises an access intensity value.
(Original) The method of claim 2, wherein the selection criterion requires the access intensity value to at least meet an access intensity threshold.
(Original) The method of claim 1, wherein the first resource is one selected from a group consisting of an active workload not hosted on the first access source and active workload data not maintained at the first access source.
(Original) The method of claim 1, wherein a resource configuration template is further determined based on the first resource type of the first resource.
(Original) The method of claim 5, further comprising: 
prior to orchestrating the first placement operation:
generating placement instructions based on the resource configuration template,
wherein orchestration of the first placement operation uses the placement instructions.
(Original) The method of claim 1, wherein the first placement operation type is one selected from a group consisting of a resource replication and a resource migration.
(Cancelled)
(Cancelled)
(Cancelled)
(Currently Amended) A non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by a computer processor, enables the computer processor to:
select, from an access heat map, a first heat map element using a selection criterion; 
identify, in association with the first heat map element, a first resource and a first access source;
determine, based on a first resource type of the first resource, a first placement operation type; and
orchestrate, onto the first access source, a first placement operation of the first placement operation type targeting the first resource,
wherein the first access source is a geographical area;
selecting a second heat map element from the access heat map using the selection criterion;
identifying, in association with the second heat map element, a second resource and a second access source;
determining, based on a second resource type of the second resource, a second placement operation type; and
orchestrating, onto the second access source, a second placement operation of the second placement operation type targeting the second resource,
wherein the first resource type is active workload data that is specified in the access heat map and that species computing resources including processing, storage, virtualization, and networking used by one or more active workloads, and the second resource type is an active workload of the one or more active workloads.
(Original) The non-transitory CRM of claim 11, wherein the first heat map element comprises an access intensity value.
(Original) The non-transitory CRM of claim 12, wherein the selection criterion requires the access intensity value to at least meet an access intensity threshold.
(Original) The non-transitory CRM of claim 11, wherein the first resource is one selected from a group consisting of an active workload not hosted on the first access source and active workload data not maintained at the first access source.
(Original) The non-transitory CRM of claim 11, wherein a resource configuration template is further determined based on the first resource type of the first resource.
(Original) The non-transitory CRM of claim 15, comprising computer readable program code, which when executed by the computer processor, further enables the computer processor to:
prior to orchestrating the first placement operation:
generate placement instructions based on the resource configuration template, 
wherein orchestration of the first placement operation uses the placement instructions.
(Original) The non-transitory CRM of claim 11, wherein the first placement operation type is one selected from a group consisting of a resource replication and a resource migration.
(Cancelled)
(Cancelled)
(Cancelled)


Examiner’s Statement of Reason for Allowance
Claims 1-7, 11-17 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: Claims 1-7, 11-17 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
The primary reason for allowance for claims 1,11 is the inclusion of the limitations, “selecting, from an access heat map, a first heat map element using a selection criterion; identifying, in association with the first heat map element, a first resource and a first access source; determining, based on a first resource type of the first resource, a first placement operation type; and orchestrating, onto the first access source, a first placement operation of the first placement operation type targeting the first resource, wherein the first access source is a geographical area; selecting a second heat map element from the access heat map using the selection criterion; identifying, in association with the second heat map element, a second resource and a second access source; determining, based on a second resource type of the second resource, a second placement operation type; and orchestrating, onto the second access source, a second placement operation of the second placement operation type targeting the second resource, wherein the first resource type is active workload data that is specified in the access heat map and that species computing resources including processing, storage, virtualization, and networking used by one or more active workloads, and the second resource type is an active workload of the one or more active workloads” in conjunction with the rest of the limitations set forth in the claims including all disclosed steps of functions or all disclosed structures performing corresponding functions.
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        05/20/2022